          Case 2:01-cv-01382-HDM-BNW Document 129 Filed 02/08/21 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3

 4    DAVID MICHAEL PELLEGRINI,                        Case No. 2:01-cv-01382-HDM-BNW
 5       Petitioner,
                                                       ORDER
 6       v.
 7
      ATTORNEY GENERAL, et al.,
 8
         Respondents.
 9

10

11            This habeas corpus action was stayed on May 31, 2005, pending further state-
12   court proceedings. See Order entered May 31, 2005 (ECF No. 94). In the order staying
13   the case, the Court ordered Pellegrini to file status reports every six months— by
14   March 1 and September 1 of every year. See id. Pellegrini has not filed such status
15   reports for some time.
16            IT IS THEREFORE ORDERED that, on or before March 1, 2021, Petitioner shall
17   file a status report, describing the status of his state-court proceedings. Petitioner shall
18   thereafter resume filing status reports every six months (on or before the first day of
19   September 2021, March 2022, etc.). Respondents may file and serve a response to any
20   such status report within 20 days. Petitioner may reply within 15 days after
21   Respondents’ response.
22

23            DATED THIS 8th day of February, 2021.
24

25
                                                HOWARD D. MCKIBBEN,
26                                              UNITED STATES DISTRICT JUDGE
27

28
                                                   1
